PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jim Boice on March 16, 2021.

The applicant has been amended as follow:

1. (currently amended)	A method comprising: determining that a candidate identity network is associated with a confidence score that satisfies predetermined criteria, wherein the confidence score describes how confident a system is about an accuracy of identities that are shared between identity networks for a particular user, and wherein the confidence score is based on network specific variables and standard variables, wherein the network specific variables include a base confidence score, a similarity score, and a fraud score for each identity network in the set of identity networks services, wherein the base confidence score indicates a likelihood that a particular identity network is certain that it contains an accurate identity profile for the particular user, wherein the similarity score is based on how similar an identity profile for a particular user is between the different identity networks, and wherein the fraud score is based on a fraud record of how accurate identities provided by each of the candidate identity networks are; responsive to determining that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, onboarding the candidate identity network into a set of identity networks services; and routing, by an identity broker, an identity query for an identity of the particular user to the candidate identity network that satisfies the predetermined criteria.
2. (previously presented)	The method of claim 1, further comprising: utilizing a deep neural network to determine that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, wherein a first set of neurons in the deep neural network are devoted to evaluating an overall trustworthiness of the candidate identity network, wherein a second set of neurons in the deep neural network are devoted to evaluating a validity of identity records in the candidate identity network, wherein a third set of neurons in the deep neural network are devoted to evaluating the standard variables, and wherein the first, second, and third set of neurons are interspersed among hidden layers in the deep neural network.
3. (cancelled).
4. (previously presented)	The method of claim 1, wherein the standard variables include variables that describe a state of the identity query, and wherein the state of the identity query is based on a cost of connecting to the set of identity networks services, an importance of the query to the set of identity networks services, and a time requirement of the query, wherein the cost of connecting to the set of identity networks services is a monetary cost of an identity broker connecting to one or more of the candidate identity networks, wherein the importance of the query to the set of identity networks services is based on a type of activity that is being performed on behalf of the particular user, and wherein the time requirement of the query indicates how time sensitive a need for an identity of the particular user is.
5. (previously presented)	The method of claim 1, wherein the standard variables describe a confidence in an identity of a sender of the identity query, wherein the sender of the identity query is the particular user, and wherein the confidence in the identity of the sender of the identity query describes how confident an identity broker is about the sender of the identity query and the particular user being a same person.
6. (original)	The method of claim 1, wherein the identity broker contains a network environment interpreter that utilizes the network specific variables and that standard variables to 
7. (currently amended)	A computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising: determining that a candidate identity network is associated with a confidence score that satisfies predetermined criteria, wherein the confidence score describes how confident a system is about an accuracy of identities that are shared between identity networks for a particular user, and wherein the confidence score is based on network specific variables and standard variables, wherein the network specific variables include a base confidence score, a similarity score, and a fraud score for each identity network in the set of identity networks services, wherein the base confidence score indicates a likelihood that a particular identity network is certain that it contains an accurate identity profile for the particular user, wherein the similarity score is based on how similar an identity profile for a particular user is between the different identity networks, and wherein the fraud score is based on a fraud record of how accurate identities provided by each of the candidate identity networks are; responsive to determining that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, onboarding the candidate identity network into a set of identity networks services; and routing an identity query for an identity of the particular user to the candidate identity network that satisfies the predetermined criteria.
8. (previously presented)	The computer program product of claim 7, wherein the method further comprises: utilizing a deep neural network to determine that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, wherein a first set of neurons in the deep neural network are devoted to evaluating an overall trustworthiness of the candidate identity network, wherein a second set of neurons in the deep neural network are devoted to evaluating a validity of identity records in the candidate identity network, wherein a third set of neurons in the deep neural network are devoted to evaluating the standard variables, wherein the first set of neurons are in a first layer of hidden layers of the deep neural network, wherein the second set of neurons are in a second layer of the hidden layers of the deep neural 
9. (original)	The computer program product of claim 7, wherein the network specific variables include a base confidence score, a similarity score, and a fraud score for each identity network in the set of identity networks services.
10. (original)	The computer program product of claim 7, wherein the standard variables include variables that describe a state of the identity query, and wherein the state of the identity query is from a group consisting of a cost of connecting to the set of identity networks services, an importance of the query to the set of identity networks services, and a time requirement of the query.
11. (original)	The computer program product of claim 7, wherein the standard variables describe a confidence in an identity of a sender of the identity query.
12. (original)	The computer program product of claim 7, wherein the standard variables describe a confidence in interpreting what type of identity is being requested by a sender of the identity query.
13. (original)	The computer program product of claim 7, wherein an identity broker contains a network environment interpreter that utilizes the network specific variables and that standard variables to describe environment data about identity networks in the set of identity networks services, and wherein the method further comprises: creating a policy for routing an identity request to a particular identity network in the set of identity networks services based on the environment data.
14. (original)	The computer program product of claim 7, wherein the program code is provided as a service in a cloud environment.
15. (currently amended)	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising: determining that a candidate identity network is associated with a confidence score that satisfies predetermined criteria, wherein the confidence score describes how confident a system is about an accuracy of identities that are shared between identity networks , wherein the network specific variables include a base confidence score, a similarity score, and a fraud score for each identity network in the set of identity networks services, wherein the base confidence score indicates a likelihood that a particular identity network is certain that it contains an accurate identity profile for the particular user, wherein the similarity score is based on how similar an identity profile for a particular user is between the different identity networks, and wherein the fraud score is based on a fraud record of how accurate identities provided by each of the candidate identity networks are; responsive to determining that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, onboarding the candidate identity network into a set of identity networks services; and routing an identity query for an identity of the particular user to the candidate identity network that satisfies the predetermined criteria.
16. (previously presented)	The computer system of claim 15, wherein the method further comprises: utilizing a deep neural network to determine that the candidate identity network is associated with the confidence score that satisfies the predetermined criteria, wherein a first set of neurons in the deep neural network are devoted to evaluating the standard variables, wherein a second set of neurons in the deep neural network are devoted to evaluating an overall trustworthiness of the candidate identity network, wherein a third set of neurons in the deep neural network are devoted to evaluating a validity of identity records in the candidate identity network, wherein the first set of neurons are in a first layer of hidden layers of the deep neural network, wherein the second set of neurons are in a second layer of the hidden layers of the deep neural network, and wherein the third set of neurons are in a third layer of the hidden layers of the deep neural network.
17. (previously presented)	The method of claim 1, further comprising: detecting that an identity record has been deleted from the candidate identity network; and in response to detecting that the identity record has been deleted from the candidate identity network, cancelling the identity query.
18. (previously presented)	The method of claim 1, further comprising:	determining that the confidence score no longer satisfies the predetermined criteria; and in response to determining that the confidence score no longer satisfies the predetermined criteria, cancelling the identity query.
19. (previously presented)	The method of claim 1, further comprising: determining that the set of identity networks services contains only a single identity network service; and in response to determining that the set of identity networks services contains only the single identity network service, cancelling the identity query.
20. (original)	The computer system of claim 15, wherein the program code is provided as a service in a cloud environment.

 Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record, individually or in combination, fails to teach, suggest or render obvious the claimed invention in combination with specific amended limitations as recited in claims 1, 7, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
			Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
					/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448